AMENDED and RESTATED MASTER AGREEMENT FOR THE SUPPLY OF LABORATORY TEST SERVICES
 
THIS AMENDED AND RESTATED MASTER LABORATORY TEST SERVICES AGREEMENT (the
"Agreement") is made the 22th day of December 2008 ("Effective Date") between:
 
1.
SMITHKLlNE BEECHAM CORPORATION (d.b.a. GlaxoSmithKline) a corporation having its
principal office at One Franklin Plaza, Philadelphia PA 19101, USA ("GSK"); and

 
2.
RESPONSE GENETICS INC., a company incorporated in the State of Delaware, whose
principal place of business is situated at 1640 Marengo Street, Suite 600, Los
Angeles, CA 90033 ("RGI").

 
WHEREAS, GSK and RGI entered into a Master Agreement for the Supply of
Laboratory Test Services dated January 17, 2006, and certain subsequent
amendments thereto (the “Master Agreement”); and
 
WHEREAS, the Parties now desire to further amend and restate the Agreement to
read in its entirety as follows:
 
WHEREAS:
 
(A)
GSK is a global innovative pharmaceutical company with extensive research and
development capabilities.

 
(B)
RGI is engaged, inter alia, in the business of supplying Testing Services, as
that is defined herein, in relation to the pharmaceutical industry and related
industries and has considerable skill and knowledge in that field.

 
(C)
In reliance upon that skill, knowledge and experience, GSK wishes to engage RGI
as a preferred provider to provide services principally in relation to profiling
the expression of various genes from a range of human malignancies and RGI
agrees to accept preferred provider status and the engagement on the following
terms and conditions.

 
IT IS HEREBY AGREED AS FOLLOWS:
 
DEFINITIONS AND INTERPRETATIONS
 
 
1.
In this Agreement the following expressions shall have the following meanings:

 
 
1.1
"Affiliate" with respect to a person shall mean any other person that directly,
or indirectly through one of more intermediaries, controls, is controlled by or
is under common control with such person; for the purposes of this clause 1.1
only, "control" and, with correlative meanings, the terms "controlled by" and
"under common control with", shall mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and/or (b) the ownership, directly or indirectly, of at least fifty percent
(50%) of the voting securities or other ownership interest of a person:

 

--------------------------------------------------------------------------------


 
 
1.2
"Agreement" means this Agreement between GSK and RGI for the supply of Services
by RGI.

 
 
1.3
"Confidential Information" shall mean any and all commercial and technical
information relating to any of the existing or planned products, businesses,
research and/or development activities, customers and suppliers of either Party
whether in written, verbal or any other form, tangible or intangible, which
either Party may acquire or may have access from time to time, provided such
information is marked as "Confidential and Proprietary" and provided that
information which is orally disclosed shall be confirmed in writing within 30
days from oral disclosure. Confidential Information includes and is not limited
to: (a) any information generated in connection with the provision of the
Services (such as the results or findings thereof and the contents of any
report) under this Agreement, (b) information concerning inventions,
discoveries, concepts, ideas, techniques, processes, designs, specifications,
drawings, diagrams, models, samples, flow charts, computer programs, algorithms,
data, databases, studies, mathematical calculations, finances and plans,
customer lists, business plans, contracts, marketing plans, production plans,
distribution plans, system implementation plans, business concepts, supplier
information, business procedures and business operations and all materials
related thereto; (c) the existence, contents or terms of this Agreement, (d) all
know-how and intellectual property, (e) all unpublished copyrightable material,
(f) any use, variation, application, reduction to practice, or any discussion
and any other communication thereof regarding or relating to the Information,
and (g) any information concerning how any part of the above information is
related to and/or fits together with any other part of the above information, or
any other technology or business; Notwithstanding the foregoing, the Parties
agree that any and all data, reports, laboratory work sheets, results, materials
or information provided by either Party or its Affiliates or Third Parties on
behalf of a Party and any other documents or information furnished to a Party,
or to which a Party is given access, by the other Party or its Affiliates or
such Third Parties in connection with the performance of this Agreement, or
prepared or generated by a Party in connection with performing any and all
Studies hereunder, shall be deemed to be the Confidential Information of the
Party which owns such disclosed information.

 
1.4 
"Effective Date" means the date first given above;

 
 
1.5
"Party" shall mean GSK or RGI as the context requires and "Parties" shall mean
both GSK and RGI;

 
 
1.6
"Person" and words importing persons shall be construed as to include
individuals, firms, bodies corporate, joint ventures, governments, states or
agencies of state or any undertaking (whether or not having separate legal
personality and irrespective of the jurisdiction in or under the laws of which
it was incorporated or exists);

 
 
1.7
"Purpose" shall mean the provision of the Services pursuant to this Agreement
and the evaluation by the Parties of whether to add other projects and services
to this Agreement;

 
 
1.8
"Relevant Staff" shall mean employees and sub-contractors involved in providing
the Services and named in the relevant Schedule or otherwise agreed to in
writing by GSK;

 
 
1.9
"Services" means the services to be provided by RGI pursuant to this Agreement
(as amended from time to time in accordance with the provisions of this
Agreement) and such other services as may from time to time be agreed upon by
RGI and GSK, including Testing Services, FISH/IHC testing services, TLDA testing
services, consultation and tissue storage, in connection with this Agreement and
as further detailed and agreed upon in a SOW pursuant to Article 1 below;

 
 
1.10
"Term" means that this Agreement shall commence on the Effective Date and shall
continue until 17 January 2011  ("Initial Term"), unless sooner terminated in
accordance with the provisions hereof, renewable at the option of, and upon the
agreement of both Parties in additional one (1) year increments ("Renewal
Term"); and

 
1.11.
"Testing Services" means RGl's business, among other things, of conducting
molecular-based tumor tissue profiling using a proprietary and patented process
developed by RGI which involves a complex molecular analysis of specific
molecular markers that provides valuable tumor specific gene expression
information obtained from a paraffin preserved fresh or frozen tissue sample,
which can help the physician choose the most appropriate therapy for a patient
prior to starting treatment or assist a pharmaceutical company in Identifying
the appropriate candidate patient population suitable for a therapy in
development. Testing Services includes TLDA Testing Services.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
2

--------------------------------------------------------------------------------


 
 
1.12
"Third Party" shall mean any Person who is not a Party hereto or any of their
Affiliates, References to recitals, clauses and, if applicable, schedules are to
the recitals and clauses of and, if applicable, the schedules to, this
Agreement. To the extent that there is conflict between or ambiguity relating to
any schedules to this Agreement and the remainder of this Agreement, the wording
of the schedules shall prevail.

 
 
1.13
“FISH/IHC Testing Services” means molecular-based tumor tissue profiling [***]
fluorescence in situ hybridization analysis of molecular markers of gene
expression obtained from a tissue sample.  For the avoidance of doubt, FISH/IHC
Testing Services shall not be deemed part of “Testing Services.

 
 
1.14
“Analytical Services” means the evaluation and analysis of bioinformatics data,
including the analysis and interpretation of gene expression data or other data,
related to the performance or results related to the Testing Services or
FISH/IHC Testing Services.

 
 
1.15
“TLDA Testing Services” means RNA isolation using a proprietary and patented
extraction process developed by RGI from paraffin embedded tumor samples or
fresh frozen tumor samples and qRT-PCR analysis using the TLDA system.

 
 
1.16
“Preferred Provider” means RGI has met the preferred provider specifications
[***]

 
2.
References to recitals, clauses and, if applicable, schedules are to the
recitals and clauses of and, if applicable, the schedules to, this
Agreement.  To the extent that there is conflict between or ambiguity relating
to any schedules to this Agreement and the remainder of this Agreement, the
wording of the schedules shall prevail.

 
3.
Any schedules to this Agreement form part of this Agreement and shall have the
same force and effect as if expressly set out in the body of the Agreement and
any reference to the Agreement shall include the schedules. Schedules may not be
added to this Agreement except by the express written consent of both Parties.

 
4.
Words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders unless the context otherwise
requires.

 
5.
A reference to any Party shall include a reference to the legal successors to
the whole or a substantial part of its undertaking and its permitted assignees.

 
6.
References to any statute or statutory provision shall, unless the context
otherwise requires, be construed as a reference to that statute or provision as
from time to time amended, consolidated, modified, extended, re-enacted or
replaced.

 
7.
The headings preceding the text of the various provisions of this Agreement are
for convenience of reference only and are not intended to, nor do they, define,
limit or in any other way describe the scope of this Agreement or the intent of
the provisions hereof.

 
ARTICLE 1
 
STATEMENT OF WORK; STUDY DIRECTOR
 
1.1 
 Statement of Work

 
1.1.1
RGI agrees to perform a study or studies which will involve Testing Services
(hereinafter referred to as "Study") from time to time in accordance with a
Statement of Work in the form of Exhibit B attached hereto ("SOW"), for the
benefit of GSK or any Affiliate of GSK. Each SOW shall include as attachments
(i) a detailed Protocol document ("Protocol") which shall be provided by GSK or
prepared by RGI under GSK's direction and approved in writing by GSK, and which
shall be attached to each SOW as Schedule I, and (ii) a pricing schedule in the
form of Schedule Il to the SOW attached hereto ("Pricing Schedule"). An SOW
shall not be effective unless it has been agreed upon in writing by both
Parties.

 
1.1.2
The Pricing Schedule for the Testing Services shall be based upon the Testing
Services Fee Schedule set forth in Exhibit A. The Pricing Schedule for the
FISH/IHC Testing Services shall be based upon the FISH/IHC Testing Services Fee
Schedules set forth in Exhibit A-1. The Pricing Schedule for the Analytical
Testing Services shall be based upon the Analytical Testing Services Fee
Schedules set forth in Exhibit A-2. The Pricing for the TLDA Testing Services
shall be based upon the TLDA Testing Services Fee Schedule set forth in Exhibit
A-3. Each SOW shall specify the Study design, information desired, estimated
duration of the applicable Study, milestones and reporting (if applicable) and
all other relevant matters pertinent to completion of such Study (except for
pricing), and shall be deemed a part of this Agreement and is incorporated
herein by reference. Each Pricing Schedule attached to a SOW shall specify the
cost to GSK of the Services RGI is to perform in connection with such Study and
shall be deemed a part of this Agreement and is incorporated herein by
reference.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
3

--------------------------------------------------------------------------------


 
1.1.3
If requested by GSK, RGI shall consult with GSK to assist GSK in developing any
Study design in a manner consistent with current regulatory guidelines. RGI
represents that any such Study design and/or the results from any such Study
shall satisfy the requirements of the U.S. Food and Drug Administration ("FDA")
and the European Medicines Agency ("EMEA") at the time the Study design is
completed.

 
1.2 
Study Director

 
1.2.1
RGI shall appoint a study director ("Study Director") to be responsible to
oversee the completion of each Study by RGI. The Study Director shall coordinate
performance of the applicable Study with a representative designated by GSK
("GSK Representative"), which GSK Representative shall have responsibility over
all matters relating to the performance of such Study on behalf of GSK.

 
1.2.2
Unless otherwise agreed to in the applicable SOW, or by the Study Director and
GSK Representative, all communications between RGI and GSK regarding the conduct
of each Study pursuant to a SOW shall be addressed to or routed directly through
the applicable Study Director and GSK Representative. RGI may substitute its
Study Director and GSK may substitute the GSK Representative, as the case may
be, during the course of a particular Study by providing written notice thereof
to the other Party.

 
1.3 
Corrective Measures

 
1.3.1
If, at any time during the term of this Agreement, RGI becomes aware that the
applicable SOW was not followed, or that RGI otherwise made a material error or
mistake in conducting Testing Services, RGI agrees to notify GSK of such
occurrence in writing promptly following the day such discovery is made. Upon
receipt of such notice, GSK will notify RGI in writing, within a reasonable
time, whether corrective measures which may include retesting are required to
ensure validity of results, and GSK will not be invoiced for any necessary
corrective measures. RGI agrees to promptly implement necessary corrective
measures. The retest data will be reported by RGI to GSK within a reasonable
time from the receipt by RGI of notification from GSK that retesting is
required.

 
ARTICLE 2
 
APPOINTMENT
 
2.1
This Agreement will commence with effect, as defined herein, from the Effective
Date and will continue for the Term, as defined in this Agreement, or until
terminated in accordance with the provisions of Article 9.  The parties shall
have the right, but not the obligation, to extend the Term for one-year periods
("Renewal Term") beyond the initial Term by mutually agreeing in writing prior
to expiration of the Term.

 
2.2
Notwithstanding the foregoing, however, such Term shall continue in force with
respect to all Studies being conducted under SOWs which have an effective date
prior to the expiration of the term of this Agreement, until all such Studies
have been completed, and the final report and any other pertinent Study-related
documents for such Studies have been received by and completed to the reasonable
satisfaction of GSK. All references in this Agreement to "Term of this
Agreement" shall be deemed to include both the initial Term and any Renewal
Terms.

 
ARTICLE 3
 
COMPENSATION
 
3.1
GSK agrees to pay RGI according to the payment schedule set forth in the Pricing
Schedule as part of the SOW. The Pricing Schedule shall be based on the unit
pricing provided in Exhibits A, A1, A2 and A3 and shall specify the timing of
the issuance of invoices applicable to the SOW. Absent an alternative
arrangement agreed upon by the Parties for a particular SOW, RGl may issue
invoices to GSK on a quarterly basis for Services provided pursuant to the
Agreement. All payments due hereunder shall be paid by GSK net thirty (30) days
upon receipt by GSK of an accurate, complete invoice. Absent terms in the SOW to
the contrary, nothing in this Agreement shall be interpreted to require RGI to
initiate any SOW or to require GSK to pay for work conducted pursuant to any SOW
prior to the execution of the relevant SOW by RGI.   RGI shall be entitled to
interest at the rate of prime plus one percent for any payments not timely made
to it under this Agreement. In the event that GSK contests the validity or
accuracy of amounts invoiced to it under the Agreement, no interest payments
shall be required for amounts later determined to have been inappropriately
invoiced. Prices and fees set forth in this Agreement will remain fixed during
the Initial Term.

 
3.2
GSK will pay RGI in consideration of the Services performed pursuant to this
Agreement the following;

 
3.2.1
For microdissection of tumor or normal tissue and isolation of RNA or DNA, GSK
shall pay a fee of [***] per sample.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
4

--------------------------------------------------------------------------------


 
3.2.2
For Services, GSK shall pay according to the fee schedule set forth in Exhibits
A, A-1, A-2 and A-3 hereto.

 
3.2.3
Samples may include pre- and post-treatment biopsies as well as adjacent normal
tissue excised from samples sent for analysis. Pre- Post- and Normal are
considered three different types of samples.

 
3.2.4
Samples provided for analysis must meet mutually agreed upon specified criteria
for tumor content and slide preparation which includes, but is not limited to,
providing compliance with sample preparation instructions, and compliance with
packaging, delivery and shipping requirements and instructions. RGI will make
reasonable efforts to pre-screen the samples for sufficiency prior to analysis
and if RGI in its discretion eliminates insufficient or deficient samples prior
to performing any analysis, RGI will not charge GSK for that sample. Assuming
that the samples provided by GSK for analysis meet agreed upon specified
criteria, RGI agrees to extract RNA from at least [***] of the samples,
calculated on an annual basis. If RGI is unable to extract RNA from at
least [***] of the samples that meet RGl's criteria, calculated on an annual
basis, GSK shall not be charged for those samples from which RGI was unable to
extract RNA. If RGI is able to extract RNA from at least [***] of the samples
that meet RGl's criteria, calculated on an annual basis, GSK shall nevertheless
be charged for all samples if the non-conformance to RGI criteria could not have
reasonably been determined by RGI without having performed the analysis first.

 
3.2.5 
Samples, for the purposes of this Agreement, may include samples from any
GSK-funded source or sponsored samples deemed of interest to GSK.

 
 
3.3 GSK agrees to make a non-refundable Upfront Payment of $1,300,000 on or
before December 31, 2008. This payment of $1,300,000 may be credited against
future work undertaken in the period beginning on January 1, 2009 and ending on
December 31, 2010. (the “Credit Period”.  If GSK submits samples to RGI during
the Credit Period which generate payment obligations exceeding the Upfront
Payment, then GSK shall make payment to RGI in the amount which exceeds the
Upfront Payment.  If GSK sends samples to RGI during the Credit Period which do
not generate payment obligations sufficient to meet the amount of the Upfront
Payment, RGI shall retain the excess amount.

 
ARTICLE 4
 
PERFORMANCE OF THE SERVICES - SERVICE PROVISIONS
 
4.1
RGI shall provide a turnaround time of no longer than two (2) months for
performance of Testing Services for retrospective samples delivered to RGI in
that time period, subject to the conditions set forth in ¶ 4.2 herein.  If
requested in advance by GSK, RGI shall provide a turnaround time of seven (7)
business days for performance of RT-PCR Testing Services (up to 6 genes plus a
housekeeping gene) for up to a maximum of [***] prospective samples delivered to
RGI in that time period, on the condition that any such samples shall be subject
to a [***] surcharge over the fees set forth in Exhibit A. If more than [***]
prospective samples are provided in any seven (7) business day time period, RGI
shall turnaround the excess above [***] in the next 7 business day period, and
the [***] surcharge shall also apply to such samples.  Such excess samples shall
be included in the [***] sample maximum for the next 7 business day period.

 
4.2
To assist RGI to expeditiously perform the Testing Services, GSK will use
reasonable efforts to evenly distribute samples sent to RGI for testing
throughout each quarter and year. If samples for anyone quarter will
exceed [***] GSK shall provide RGI notice of how many samples it expects to
deliver and of what mutually agreeable genes it will be requesting analysis of
at least two (2) quarters in advance to allow RGI sufficient time to supplement
resources (personnel, equipment, materials, etc.) or to develop probes or
primers, as necessary, in order to analyze the samples expected. If GSK provides
such notice to RGI, then GSK shall make best efforts to deliver to RGI for
testing samples equaling the estimated sample number. If GSK does not provide
such samples for testing, RGI and GSK shall discuss and negotiate in good faith
to compensate RGI for any unused investments RGI made in anticipation of such
samples.

 
4.3
RGI will perform the Testing Services. in compliance  with the applicable laws,
regulations, and guidelines governing the performance of the Testing Services,
including those relating to Good Laboratory Practices, CAP and CLIA.

 
4.4
RGI shall use reasonable efforts to provide facilities, supplies and staff
necessary to complete each Study as provided in the applicable SOW, as it may be
modified as provided herein, and in accordance with the terms of this Agreement.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
 
5

--------------------------------------------------------------------------------


 
4.5
GSK's representatives may visit RGl's laboratory and premises at reasonable
times, on reasonable prior notice, and with reasonable frequency during normal
business hours to observe the progress of any Study, and any and all information
and results derived therefrom. RG I shall assist GSK in scheduling such visits.

 
4.6
All reports prepared by RGI hereunder shall be prepared in a format specified in
the applicable SOW. GSK shall have access to all documentation, records, raw
data, specimens or other work product generated during the performance of each
Study. RGI agrees to maintain appropriate records in paper or magnetic form, in
a manner which complies with regulatory requirements.

 
4.7
RGI agrees to comply with all provisions of the Generic Drug Enforcement Act of
1992. RGI further agrees to submit to GSK, upon request upon completion or
termination of the Testing Services, a certification that neither RGI nor any of
its employees has been debarred by the FDA under the provisions of the Act and
that RGI did not use in any capacity in connection with the Testing Services any
individual debarred by the FDA under the provisions of the above referenced Act.

 
4.8
Should applicable government regulatory requirements be changed during the term
of this Agreement, RGI shall make reasonable efforts to satisfy the new
requirements. In the event that compliance with such new regulatory requirements
necessitates a change in the SOW for a Study, RGI shall submit to GSK a revised
technical and cost proposal for GSK's acceptance prior to making any changes in
the SOW for such Study.

 
4.9
In the event of a conflict in government regulations, GSK shall, upon request by
RGI, designate which regulations shall be followed by RGI in Its performance of
a particular Study.

 
4.10
RGI agrees to use reasonable care in safeguarding, inventorying and handling all
SOW data, materials and supporting documentation (hereinafter collectively
termed "Study Archives") originating from any SOW conducted under this Agreement
by RGI, whether written or physical (such as notebooks, original or raw data,
protocols, interim or final report copies). The Study Archives shall be
considered to be Confidential Information of GSK. RGI will maintain the samples
provided to it for testing under this agreement in accordance with the usual and
customary standards for maintaining such materials. Upon request by GSK, RGI
will provide sample materials to GSK or a copy of documents from the Study
Archives, at GSK's expense. To the extent that samples are transferred to GSK,
responsibility for maintaining such samples will then be undertaken by GSK. The
samples and Study Archives are to be retained and archived by RGI for a period
of not less than ten (10) years following the completion of the relevant SOW.

 
4.11
Following the end of the relevant ten (10) year retention period, RGI further
agrees that no samples or records originating from any Services conducted under
this Agreement and retained in RGl's possession as Study Archives will be
permanently disposed of or destroyed by RGI without the prior written permission
of GSK. GSK agrees that such written permission will not be unreasonably
withheld; provided, however, that in lieu of the granting of permission for such
disposal, GSK shall have the right at the time such permission for disposal is
requested by RGI to claim such materials and to have RGI transmit such materials
to GSK, by a carrier of GSK's choice and at GSK's expense. In the event RGI
requests such permission to dispose of the samples or Study Archives from GSK
under the provisions of notice contained in this Agreement, and no response is
received from GSK within four (4) weeks, RGI shall be deemed to have received
from GSK permission for permanent disposal.

 
4.12
GSK may, at a reasonable time upon reasonable prior notice, obtain access to the
samples and Study Archives, provided that GSK complies with RGI's reasonable
access and control procedures relating to such materials.

 
4.13
RGI represents that each of its personnel, employees, agents, representatives,
subcontractors or invitees who shall perform any Study hereunder shall abide by
the provisions of Article 4 hereof. RGI agrees that each of its personnel,
employees, agents, representatives, subcontractors or invitees who shall perform
any Study hereunder shall be at least eighteen (18) years old or legal age,
whichever is older.

 
4.14
GSK hereby appoints RGI as a preferred provider for the services which are
subject to this agreement. [***]

 
ARTICLE 5
 
CONFIDENTIALITY
 
5.1
Save as otherwise provided in this Agreement, any Confidential Information which
is disclosed by or on behalf of either Party (the "Disclosing Party") to the
other Party (the "Receiving Party") at any time after the date of this Agreement
shall remain the property of the Disclosing Party and the Receiving Party hereby
undertakes:

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
6

--------------------------------------------------------------------------------


 
5.1.1
To use the Confidential Information received from the Disclosing Party and
subject to the provisions of Section 6 hereto, solely and exclusively for the
Purpose; and

 
5.1.2
To maintain the confidentiality of the Confidential Information and not to
disclose it directly or indirectly to any other company, organization,
individual or Third Party, save as permitted by clause 5.2; and

 
5.1.3
At the request of the Disclosing Party to return, delete or destroy all copies
of the Confidential information, in whatever form it is held, provided that the
Receiving Party may retain one copy of the Confidential Information for the sale
purpose of determining its obligations under this Agreement but may make no
further use of such Confidential Information whatsoever.

 
5.2
Notwithstanding clause 5.1, if RGI is the Receiving Party, it may disclose
Confidential Information to any of its Relevant Staff who need to know the
Confidential Information in order to fulfill the Purpose, provided that RGI
shall procure that each such person to whom or which Confidential Information is
to be disclosed:

 
5.2.1
is made aware of the obligations contained in this Agreement prior to such
disclosure; and

 
5.2.2 
agrees to abide by such terms of this Agreement as if it were a Party to it.

 
5.3
Nothing in clause 5.1 shall preclude disclosure of any Confidential Information
required by any governmental, quasi-governmental or regulatory agency or
authority or court entitled by law to disclosure of the same, or which is
required by law to be disclosed. The Receiving Party shall promptly notify the
Disclosing Party when such requirement to disclose has arisen to enable the
Disclosing Party to seek an appropriate protective order and to make known to
the said agency or authority or court the proprietary nature of the Confidential
Information and to make any applicable claim of confidentiality in respect
thereof. The Receiving Party agrees to co-operate in any appropriate action
which the Disclosing Party may decide to take. If the Receiving Party is advised
to make a disclosure in accordance with this clause 5.3 it shall only make a
disclosure to the extent to which it is obliged.

 
5.4 
The provisions of clause 5.1 shall not apply to any Confidential Information
which:-

 
5.4.1
The Receiving Party can demonstrate by its written records, was already in the
possession of the Receiving Party and at its free use and disposal or generally
and conveniently available to the public prior to its disclosure by the
Disclosing Party hereunder (through in each case no fault of the Receiving Party
or any of its Affiliates or no breach of this Agreement by the Receiving Party);
or

 
5.4.2
Is purchased or otherwise legally acquired by or becomes available to the
Receiving Party at any time from a Third Party which is not prohibited from
disclosing such Confidential Information; or

 
5.4.3
Comes into the public domain, otherwise than through the fault of the Receiving
Party or at the time of disclosure is in the public domain; or

 
5.4.4
The Receiving Party can demonstrate by its written records was developed by or
for the Receiving Party independently of the disclosure of Confidential
Information by the Disclosing Party or its Affiliates.

 
5.5
The obligations of each Party in this clause 5 shall survive for a period of ten
years from the date of disclosure of such information.

 
5.6
Each of the Parties agrees that damages may not be an adequate remedy for breach
of this clause 5 and that, accordingly, each Party shall be entitled to seek
injunctive or other equitable relief.

 
ARTICLE 6
 
INTELLECTUAL PROPERTY
 
6.1
Except as otherwise provided herein, all title to any and all inventions,
improvements and data, whether or not patentable, and copyrightable works, which
result from the performance of any Study hereunder shall reside with GSK,
subject to the remaining provisions of this Article 6.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
7

--------------------------------------------------------------------------------


 
6.2
RGI will make reasonable efforts to disclose to GSK all inventions and
improvements (whether patentable or not) and all copyrightable works made by it
which are governed by Section 6.1. RGI agrees, upon GSK's written request, to
cooperate at GSK's expense in formally assigning title to GSK to such
inventions, improvements and copyrightable works, and to assist GSK in obtaining
patent or copyright protection to such intellectual property.

 
6.3
Subject to the remaining provisions of this Article 6, RGI agrees that all
original works of authorship prepared by or for RGI in the performance of any
Study hereunder shall be works for hire, and GSK shall own such works and all
copyrights therein. For any original such works of authorship that, under the
copyright laws of the United States, may not be considered works for hire, RGI
agrees to reasonably cooperate with GSK in protecting its rights in such works.
Such works shall be deemed to be the property of GSK, and shall be included in
the Confidential Information of GSK under this Agreement.

 
6.4
RGI owns, and GSK acknowledges RGl's ownership of, (i) the Testing Services,
including RGl's proprietary process for analyzing the samples and producing the
gene expression values, and all of the materials which comprise same, and any
accompanying patent information owned by RGI, (ii) all intellectual property
associated therewith (the "Intellectual Property"), and (iii) any algorithms or
scales created and used by RGI in producing or developing the gene expression
values ("algorithms"), and agrees that it shall not do or suffer to be done any
act or thing or undertake any action anywhere that in any manner might infringe,
or impair the validity, scope, or title of RGI in the Testing Services,
algorithms or Intellectual Property which may be owned by RGI at any time. It is
understood that neither GSK nor any Affiliate shall acquire or claim title to
the Testing Services, algorithms, research and development, or the Intellectual
Property by virtue of this Agreement, including any improvements or
modifications thereto which are developed during the course of RGI's performance
under the Agreement, the Parties intending that all utilization of the Testing
Services, algorithms and relating Intellectual Property by GSK shall at all
times inure to the exclusive benefit of RGI.

 
6.5
For the avoidance of doubt, the gene expression values produced and/or developed
by the Testing Services ("gene expression values"), as well as all designs,
developments, ideas, discoveries, inventions and information designed,
developed, discovered, invented, produced or originated by GSK independent of
RGI in the course of or as a result of GSK's use or analysis of the gene
expression values provided to GSK by RGI pursuant to this Agreement shall be the
sole property of GSK. All such designs, developments, ideas, discoveries,
inventions and information shall be part of the Confidential Information of GSK.
In the event GSK decides, at its discretion, to seek patent, copyright or other
protection (whether in the United States or elsewhere) in relation to any of
same, or to publish the gene expression values, GSK shall acknowledge RGI's
ownership of the property set forth in clause 6.4, that the Testing Services and
process by which the gene expression values were produced are proprietary to
RGI, and that the gene expression values were produced using RGI's proprietary
process. RGI shall reasonably cooperate with GSK in the filing of any necessary
applications and in otherwise applying for, obtaining or maintaining patent,
copyright or other protection subject to GSK's acknowledgement, as set forth in
this paragraph, and to GSK bearing all necessary costs and expenses in relation
thereto.

 
6.6
RGI shall be entitled to utilize the gene expression values (although GSK
retains ownership of the gene expression values) only for the purposes of this
Agreement, and any designs, developments, ideas, discoveries, inventions and
information designed, developed, discovered, invented, produced or originated by
RGI independent of GSK in the course of or as a result of RGI's use of the gene
expression values provided to GSK by RGI pursuant to this Agreement shall be the
sole and absolute property of GSK. All such designs, developments, ideas,
discoveries, inventions and information shall be part of the Confidential
Information of GSK. RGI shall reasonably cooperate with GSK in the filing of any
necessary applications and in otherwise applying for, obtaining or maintaining
patent, copyright or other protection with regard to any such designs,
developments, ideas, discoveries, inventions and information, subject to GSK
bearing all necessary costs and expenses in relation thereto.

 
6.7
The Parties will observe all copyright in written material, including computer
software, belonging to the other Party or any third Party, will not make any
unauthorised copies of such material or software.

 
6.8
Each Party acknowledges that the other Party owns certain inventions, processes,
know-how, trade secrets, improvements and other intellectual property which have
been independently developed by each Party and which relate to that Party's
business or operations. It is acknowledged that the intellectual property owned
by either Party on the date of this Agreement will remain the exclusive property
of the owning Party.

 
6.8.1
GSK shall provide RGI with sufficient amounts of all compounds, materials,
samples or other substances (collectively, the "Test Materials") with which to
perform each Study, as well as sufficient and comprehensive data as may be
reasonably required by RGI concerning the stability, proper storage and safety
requirements with respect to such Test Materials. Such Test Materials shall
remain the property of GSK at all times, shall be used by RGI solely for
purposes of performing this Agreement and shall be properly stored by RGI in
accordance with the SOW or as otherwise agreed by the Parties.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
8

--------------------------------------------------------------------------------


 
6.8.2
Upon completion of any Study, upon request by GSK, any remaining untested
samples of the Test Materials provided for such Study shall be returned to GSK
for retention in compliance with applicable regulatory requirements.

 
ARTICLE 7
 
RELATIONSHIP OF THE PARTIES
 
7.1
It is understood that in the performance of this Agreement that RGI will be
acting in the capacity of an independent contractor and that nothing in this
Agreement shall be construed as creating any contract of employment or
relationship of principal and agent between GSK and RGI or GSK or any of the
Relevant Staff.

 
7.2
RGI shall perform this Agreement solely as an independent contractor, and as
such shall select, engage and discharge its employees and otherwise direct and
control the performance of the Studies. Neither RGI nor anyone employed by it
shall be, represent, act, or purport to act as, or be deemed to be, the agent,
representative, employee, or servant of GSK nor shall GSK nor anyone employed by
it be, represent, act, or purport to act as, or be deemed to be, the agent,
representative, employee, or servant of RGI.

 
7.3
Neither GSK nor RGI shall have authority to make any statement, representation,
or commitment of any kind or to take any action binding upon the other Party
without the other Party's prior written authorization.

 
ARTICLE 8
 
REPRESENTATION AND WARRANTIES -INDEMNIFICATION
 
8.1 
RGI represents and warrants that RGI and the Relevant Staff:

 
8.1.1
Have the appropriate level of expertise and qualifications and the necessary
ability to undertake the work required under this Agreement; and

 
8.1.2
Are not prevented or restricted by any obligations owed to a third Party or
otherwise in any way from performing the Services.

 
8.2
Each Party represents and warrants that it has the right to enter into this
Agreement and is not in conflict with any third Party obligation during the
performance of the Study under this Agreement

 
8.3
In addition to any other indemnification provided herein, RGI agrees to
indemnify, defend and hold GSK and its affiliates, shareholders, officers,
directors, employees, agents, successors and assigns harmless from and against
any and all claims, suits, actions, liabilities, losses, costs, reasonable
attorneys' fees, expenses, judgments or damages, whether ordinary, special or
consequential (collectively, the "Indemnified Amounts"), arising out of (i)
RGI's negligence in the performance of any Study, (ii) any wrongful acts or
omissions in the performance by RGI of any Study, whether such actions are of
RGI, its employees, agents, representatives, subcontractors or invitees or (iii)
any material breach of this Agreement by RGI, its employees, agents,
representatives, subcontractors or invitees.

 
8.4
In addition to any other indemnification provided herein, GSK agrees to
indemnify, defend and hold RGI and its affiliates, shareholders, officers,
directors, employees, agents, successors and assigns harmless from and against
any and all Indemnified Amounts arising out of (i) GSK's negligence in the
conduct of the activities to be performed by GSK under this Agreement, (ii) any
wrongful acts or omissions in the conduct of the activities to be performed by
GSK under this Agreement, whether such actions are of GSK, its employees,
agents, representatives, subcontractors or invitees or (iii) any material breach
of this Agreement by GSK, its employees, agents, representatives, subcontractors
or invitees.

 
8.5
Where claims relate to those by third Parties and in the event either Party
incurs, or expects to incur expenses, damages, claims or liability for which it
intends to seek indemnification from the other Party, the Party claiming
indemnification (the "Indemnitee") shall promptly notify the other Party (the
"Indemnitor") and shall permit the Indemnitor, at the Indemnitor's sole
discretion, to settle any such claim or suit and agrees to the compiete control
of the defense or settlement of such claim or suit by the Indemnitor, and the
Indemnitor shall not be responsible for any legal fees or other costs incurred
other than as provided in this Agreement. The Indemnitee, its employees,
consultants and agents, shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any claims or suits covered
by the indemnification provisions of this Agreement.

 
ARTICLE 9
 
TERMINATION
 
9.1
Either Party ("the Non-Defaulting Party") may terminate this Agreement by notice
in writing if (a) the other Party commits or permits a material breach of this
Agreement which is incapable of remedy, or if capable of remedy, the breaching
Party fails to cure that breach within ninety (90) days of receiving written
notice thereof from the Non-Defaulting Party; or (b) the other Party ceases to
exist as a going concern as a result of bankruptcy or insolvency.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
9

--------------------------------------------------------------------------------


 
9.2
In the event of termination of this Agreement and/or any Study performed under
this Agreement, RGI shall use all reasonable efforts to minimize any further
costs and RGI shall be reimbursed only for the Services actually performed and
the expenses actually and reasonably incurred as of the effective date of such
termination, unless the parties agree or RGI is otherwise obliged to provide
Services after such termination.  In the event of termination, any remaining
credit from the Upfront Payment shall remain with RGI.

 
9.3
Upon termination of this Agreement, if requested by the other Party, each Party
shall immediately deliver up to the other Party or, if the other Party agrees,
destroy all copies of and other embodiments of any of the Confidential
Information and all other correspondence, documents, specifications, and any
other property belonging to the other Party which may be in its/his/her
possession. One archival copy of such materials may be maintained in the
possession of legal counsel for the Party.

 
9.4
Articles 5, 6, 7, 12, 13, 15, and 17 shall survive termination of this Agreement
for whatever reason.

 
9.5
The Parties may terminate this Agreement at any time by mutual agreement in
writing, executed by both Parties.

 
ARTICLE 10
 
FORCE MAJEURE
 
10.1
In this Agreement, "force majeure" shall mean any cause preventing either Party
from performing any or all of its obligations which arises from or is
attributable to acts, events, omissions or accidents beyond the reasonable
control of the Party so prevented including, without limitation, strikes,
lock-outs or other industrial disputes (whether involving the workforce of the
Party so prevented or of any third Party), act of God, war, terrorism, riot,
civil commotion, malicious damage, compliance with any law or Governmental
order, rule, regulation or direction, accident, breakdown of plant or machinery,
fire, flood or storm (each a "Force Majeure Condition"). Subject to clause 10.3,
each Party shall be released from its obligations under this Agreement to the
extent that its performance hereunder is delayed, hindered or prevented by force
majeure.

 
10.2
If either Party is prevented or delayed in the performance of any of its
obligations under this Agreement by force majeure, that Party shall forthwith
serve notice in writing on the other Party specifying the nature and extent of
the circumstances giving rise to force majeure, and shall subject to service of
such notice and to clauses 10.3 and 10.4, have no liability in respect of the
performance of such of its obligations as are prevented by the force majeure
event during the continuation of such events, and for such time after they cease
as is necessary for that Party, using all reasonable endeavors, to recommence
its affected operations in order for it to perform its obligations.

 
10.3
The Party claiming to be prevented or delayed in the performance of any of its
obligations under this Agreement by reason of force majeure shall use all
reasonable endeavors to bring the force majeure event to a close or to find a
solution by which the Agreement may be performed despite the continuation of the
force majeure event.

 
10.4
If either Party is prevented from performance of its obligations for a
continuous period in excess of three (3) months due to force majeure, the other
Party may terminate this Agreement forthwith on service of written notice upon
the Party so prevented, in which case neither Party shall have any liability to
the other except that rights and liabilities which accrued prior to such
termination shall continue to subsist.

 
10.5
Notwithstanding anything in this provision 10 to the contrary, no Force Majeure
Condition shall relieve GSK of the obligation to pay for Testing Services which
have already been completed by RGI.

 
ARTICLE 11
 
NOTICE
 
11.1
Any notice required by this Agreement to be given to either Party shall be in
writing and shall be served by being addressed to the address of the other Party
stated in this Agreement or such other address as may from time to time have
been notified by a notice given in accordance with this clause. Any notice or
other document to be given under this Agreement shall be deemed to have been
duly given if left at or sent to the address, or If more than one is listed, to
the addresses, referred to in clause 11.2 by:

 
11.1.1 
hand or courier;

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
10

--------------------------------------------------------------------------------


 
11.1.2 
first class post, express or other fast postal service (airmail if abroad); or



11.1.3 
registered post; or



11.1.4 
facsimile or other electronic media.

 
11.1.5 
Any such notice or other document shall be deemed to have been received by the
addressee two (2) working days following the date of dispatch of the notice or
other document by post (five (5) working days, if sent by airmail) or, where the
notice or other document is sent by hand or courier or is given by facsimile or
other electronic media, simultaneously with the delivery or transmission. To
prove the giving of a notice or other document it shall be sufficient to show
that it was dispatched.

 
11.1.6 
 The initial details for the purposes of clause 11.1 are:

 
For GSK
[***]
[***]
[***]
[***]
(tel) [***]
(fax) [***]
 
With a copy to
 
GSK
 
Attn: R&D General Counsel
 
[***]
 
[***]
 
For RGI
Attn: Kathleen Danenberg
President and CEO
Response Genetics, Inc.
1640 Marengo Street Suite 600
Los Angeles, CA 90033
Tel: 323-224 3900
Fax: 323-224-3096


 
With a copy to:    Denise L. McNairn, Esq.
Vice President and General Counsel
-and-
 
WILLKIE FARR & GALLAGHER LLP
Attn: Thomas Meloro, Esq.
787 Seventh Avenue
New York, NY 10019-6099
Tel: 212-728-8248
Fax: 212-728-8111


Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
11

--------------------------------------------------------------------------------


 
ARTICLE 12
 
GOVERNING LAW AND JURISDICTION
 
12.1
This Agreement will be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws or choice of laws
principles. The Parties agree that any disputes arising under this Agreement
shall be presented exclusively before the State Courts for the State of New York
or the Federal District Courts of New York. Each Party hereby submits itself to
the personal jurisdiction and venue of such courts in connection with any such
proceedings, and agrees to accept service of process by mail.

 
ARTICLE 13
 
ENTIRE AGREEMENT, AMENDMENT OR VARIATION
 
13.1
This Agreement sets out the entire agreement and understanding between the
Parties regarding the subject matter of this Agreement and supersedes all prior
discussions, arrangements and agreements, whether oral or in writing or which
may be inferred from the conduct of the Parties.

 


 
13.2
No other terms and conditions (including any standard terms and conditions of
GSK, RGI or their Affiliates) shall apply in relation to this Agreement or the
provision of the Services or of any other Services by RGI to GSK, save for any
additional terms and conditions specifically agreed to in writing hereafter by
the Parties.

 
13.3
Any amendment or modification to this Agreement shall be made in writing and
signed by both Parties.

 
ARTICLE 14
 
VALIDITY/SEVERABILITY
 
14.1
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, which shall remain
in full force and effect. The Parties shall use their reasonable efforts to
achieve the purpose of the invalid provision by a new legally valid stipulation.

 
ARTICLE 15
 
ASSIGNMENT
 
15.1 
Either Party may assign this Agreement in whole or in part.

 
ARTICLE 16
 
WAIVER
 
16.1
The failure of either Party to exercise any right or remedy under this Agreement
shall not be deemed to be a waiver of such right or remedy. Any waiver in
respect of any breach of any provision of this Agreement which is made in
writing shall be valid but shall not be construed to be a waiver of any
succeeding breach of such a provision.

 
ARTICLE 17
 
ANNOUNCEMENTS
 
17.1
Neither Party shall publish the existence or subject matter of this Agreement
without the prior written consent of the other Party, such consent not to be
unreasonably withheld or delayed. RGI may report to the U.S. Securities and
Exchange Commission (“SEC”) any information regarding this Agreement which it
reasonably deems advisable or necessary.

 
17.2
No oral or written release of any statement, information, advertisement or
publicity matter having any reference to either GSK or RGI, express or implied,
shall be used by the other Party or on the other Party's behalf, unless and
until such matter shall have first been submitted to and received the approval
in writing of the Party whose name is being used.

 
ARTICLE 18
 
PERMITS
 
18.1 
RG I shall obtain and pay for all permits, governmental fees, and licenses
necessary for the Studies to be performed hereunder and shall obtain all
required inspections, authorizations and approvals prior to commencement of any
Study hereunder.

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
12

--------------------------------------------------------------------------------


 
ARTICLE 19
 
RECORDS
 
19.1
RGI agrees to maintain for a period of two years after the termination or
expiration of this Agreement adequate records of, and copies of all receipts for
expenses incurred in connection with, the performance of the Services and allow
access to GSK and its authorised representatives to inspect such records and
receipts upon reasonable notice.

 
ARTICLE 20
 
LABORATORY VISITS
 
20.1
GSK's representatives may visit RGI's facilities at reasonable times, on
reasonable prior notice, and with reasonable frequency, during normal business
hours to observe the progress of the Testing Services. RGI will assist GSK in
scheduling such visits.

 
ARTICLE 21
 
FDA VISITS
 
21.1
At GSK's request, a representative of RGI shall accompany GSK to FDA to explain
or discuss any and all aspects of the Testing Services. Such visit or visits to
the FDA shall be arranged at times mutually agreeable to GSK and RGI. All
reasonable travel and living expenses incurred by RGI in connection with such
visits shall be reimbursed by GSK.

 
21.2
RGI shall notify GSK of any request from FDA, other federal or state agencies or
any other Third Party to inspect or otherwise gain access to the information,
gene expression values, clinical samples, or materials pertaining to the
services performed by RGI under this Agreement. RGI shall notify GSK of such
request prior to permitting any Third Party access, unless prior notice is not
reasonably feasible.

 
21.3
RGI agrees to permit inspection of such information, gene expression values,
clinical samples, or other materials by authorized representatives of FDA and as
otherwise required by law. During such inspections, RGI shall provide
appropriate scientific and quality assurance support. RGI shall promptly send
GSK a copy of any inspection reports received by RGI as a result of any such
inspection.

 
ARTICLE 22
 
COUNTERPARTS
 
22.1
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 
ARTICLE 23
 
EXHIBITS
 
23.1
Any Exhibit or SOW to this Agreement is hereby incorporated into and made a part
of this Agreement. In the event of a conflict between the provisions contained
in this Agreement and any such Exhibit or SOWs, the terms of the Agreement shall
prevail over the Exhibit or SOW, except to the extent an Exhibit or SOW
specifically states that one of its provisions supersedes a similar provision in
the Agreement.

 
IN WITNESS whereof the Parties have executed this Agreement on the date above
written.
 
Signed for and on behalf of SmithKline Beecham Corporation by
 
               
Signature
 
Date
             
 
Name:
         
Title:
         
SmithKline Beecham Corporation
                     
Signed for and on behalf of Response Genetics Inc. by
                     
                        
Signature
 
Date
              
 
Kathleen Danenberg
         
Chief Executive Officer
         
Response Genetics Inc.
         

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
13

--------------------------------------------------------------------------------


 
Response Genetics List of Services
 
 EXHIBIT A
TESTING SERVICES FEE SCHEDULE
Research Service [***]
Cost/[***]
Explanation of Service
[***]
 
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
 
[***]
[***] [***]   [***] [***] [***] [***] [***]
[***]
[***]
[***]
[***]
[***]
 
[***]
 
[***]
 
[***]
  -   -

[***]; A [***]% surcharge on all processing fees apply for expedited service.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
14

--------------------------------------------------------------------------------


 
EXHIBIT A-1
FISH/IHC TESTING SERVICES FEE SCHEDULE


FISH/IHC
Cost
Explanation of Services
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***]



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
15

--------------------------------------------------------------------------------


 
EXHIBIT A-2


ANALYTICAL SERVICES FEE SCHEDULE


GSK will compensate RGI for Analytical Services performed by RGI at the rate of
[***] per hour, not to exceed [***] per day.
 
[***]
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
16

--------------------------------------------------------------------------------


EXHIBIT A-3
 
[***] TESTING SERVICES FEE SCHEDULE
 
[***] Services
Cost
Explanation of Service
[***]
[***]
 
$[***]/Sample
 
[***]

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
17

--------------------------------------------------------------------------------


EXHIBIT B


SAMPLE
STATEMENT OF WORK NO. 01 TO
MASTER LABORATORY SERVICES AGREEMENT


THIS STATEMENT OF WORK is entered into as of the (»»»»») 1st day of ( ) (the
"Effective Date") by and between Sjv1ITHKLlNE BEECHAM CORPORATION, a
Pennsylvania corporation, d/b/a GlaxoSmithKline, ("GSK") and Response Genetics,
Inc.("RGI").


WHEREAS, GSK and RGI have entered into a Master Laboratory Services Agreement
dated as of ( ) (as amended or modified from time to time, the "Agreement";
terms defined therein are used herein as defined therein unless otherwise
defined herein); and


WHEREAS, RGI has agreed to perform Studies from time to time for GSK on the
terms of the Agreement and the applicable Protocol, Statement of Work and
Pricing Schedule; and


WHEREAS, this Statement of Work is one of the Statements of Work referred to in
the Agreement;


NOW, THEREFORE, in consideration of the premises and any sums to be paid, the
Parties hereby agree to the following terms, conditions and specifications in
connection with the Study to be conducted hereunder:


1. Statement of Work. RGI agrees to conduct the study entitled"(»>>>>>>>>>>>>>>)
(the "Protocol") attached hereto as Schedule I and made a part hereof.


2. Study Director. The Study will be conducted under the direction (,,,,),  as
the study director (the "Study Director"). By signing this Statement of Work,
the Study Director agrees to be bound by the terms and conditions of this
Statement of Work and the Agreement to the extent that such terms and conditions
relate to the Study Director. The Study Director hereby acknowledges receiving
and reading a copy of the Agreement.


3. Payment. In consideration of conducting the Study hereunder, GSK shall pay
RGI in accordance with the budget and payment schedule set forth in the Pricing
Schedule attached hereto as Schedule A and made a part hereof.


4. Term. Unless the Study is terminated earlier in accordance with the
provisions of the Agreement, the term of this Statement of Work shall commence
on the Effective Date and shall continue in force until the Study has been
completed, and all reports and other documents as required by the Protocol,
including without limitation the final report, have been received by and
completed to the reasonable satisfaction of GSK. RGI shall use its best efforts
to deliver to GSK of all reports and documents referenced in this Section 4,
within 30 days of completion of Study B-1


5. Material Transfer Agreement. In the event the Test Materials are to be
provided by GSK to RGI for the Study, they shall be transferred to RGI under the
terms of the Material Transfer Agreement attached hereto as Schedule III.


6. Incorporation by Reference. The terms and conditions of this Statement of
Work and all Schedules hereto are hereby incorporated into and made a part of
the Agreement.
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
18

--------------------------------------------------------------------------------


 
7. Amendment. Any amendments to this Statement of Work of the Schedules attached
hereto shall be documented by written amendment signed by authorized
representatives of both Parties and shall be attached hereto.


IN WITNESS WHEREOF, the Parties hereto have duly executed this Statement of Work
as of the Effective Date by their authorized representatives.


RGI
   
SMITHKLlNE BEECHAM CORPORATION
     
(d.b.a. GlaxoSmithKline
         
By:
          
 
By:
    
[Signature]
 
[Signature]
         
Name:
             
 
Name:
            
[Print]
   
[Print]
         
Title:
             
 
Title:
          
         
Date:
            
 
Date:
                 
         
AGREED AND ACCEPTED:
               
                
     
Study Director
     



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
19

--------------------------------------------------------------------------------


 
SCHEDULE I
PROTOCOL
Protocol


Date


1.0 Title:


2.0 Study Numbers:


3.0 Purpose:


4.0 Testing Facility:
Study Director:


5.0 Client:
Client Representative:


6.0 Proposed Study Dates:
Study Start Date:
Study Termination Date:


7.0 Sample Type:
Type of Samples:
Number of Samples:
Precautions:
Test System Justification:


8.0 Chain of Custody Procedure: To ensure end-to-end chain-of-custody, the
following procedures have been established and will be followed for all human
blood samples:


9.0 Results Report and Final Report:


10.0 Good Laboratory Practice: This study will be conducted under the guidelines
of Good Laboratory Practice as promulgated by the Food and Drug Administration
21 CFR 58.


11.0 Approvals





               
Client Representative
Date
                      
Study Director
Date

 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
20

--------------------------------------------------------------------------------


SCHEDULE II
PAYMENT SCHEDULE AND INVOICING INSTURCTIONS


PAYMENT SCHEDULE


 
Milestone
Payments
(US $)
Approx. % of total
Projected date
For Admin
use only
[***]         [***]         [***]        
[***]
       

 
INVOICING INSTRUCTIONS
 
GSK shall pay Response Genetics, Inc. within thirty (30) days following receipt
of an original invoice as detailed below.  The following shall be clearly noted
on all invoices submitted for processing:
 
1. “INVOICE” stated at the top
2. Supplier/Vendor’s Invoice Number and Date
  3. GlaxoSmithKline
  GSK Information
 
[***]
[***]
[***]
[***]
[***]
4. For electronic payment*: Bank Account Name/Address and Routing details
5. Tax ID number or SS# **
6. Detailed description of Services or Contract Milestone***
7. Amount of invoice
[***]
[***]
[***]
All checks shall be made payable to:
Response Genetics, Inc.
1640 Marengo Street, 6th Floor
Los Angeles, CA 90033



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 406 of the Securities Act.
21

--------------------------------------------------------------------------------


 